Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2 should read -- The chain assembly as defined in claim 21, wherein said shaft has a hexagonal cross-section and said wheel and said inner race have a mating hexagonal opening to receive said shaft. –
Claim 21, lines 11-12, after “second” and before “; brake”, delete “directions” and insert – direction --. 
Allowable Subject Matter
Claims 2, 3, 5-12, 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a chain assembly as is claimed by the applicant. The references disclose chain wheels with brakes having a brake shoe an drum, but there is no teaching of a chain wheel system having a one way bearing preventing relatively rotation between the drum and the brake in a first direction, wherein the brake drum only applies force to the brake drum when there is relative movement between the drum and shoe with rotation of the chain wheel only in a second direction. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        /Johnnie A. Shablack/Primary Examiner, Art Unit 3634